107 Ga. App. 283 (1963)
129 S.E.2d 824
COMPTON
v.
WEEKES, Administrator.
39941.
Court of Appeals of Georgia.
Decided January 31, 1963.
Linus L. Zukas, for plaintiff in error.
Dennis, Bowden & Barton, Charles S. Barton, Weekes & Candler, John Wesley Weekes, contra.
HALL, Judge.
1. A suit against one described in the suit as "John Wesley Weekes, Administrator of the Estate of Robert F. Norton, Sr.," is a suit against John Wesley Weekes individually. Nolin v. Mooty, 29 Ga. App. 97 (1) (113 S.E. 814).
2. Assuming that the petition was amendable under Code § 81-1308, the record does not show any offer by the plaintiff to amend the petition prior to the judgment of the trial court sustaining the demurrer to the petition. In the absence of *284 such showing, it cannot be said that the trial judge erred in failing to give the plaintiff the opportunity to amend before sustaining the demurrer. Ripley v. Eady & Mayfield, 106 Ga. 422 (2) (32 S.E. 343).
Judgment affirmed. Carlisle, P. J., and Bell, J., concur.